Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “friction feature” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“friction feature” described as abradable material in Paragraph 79.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "substantially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,533,716 to Grun.
In Reference to Claim 1

In Reference to Claim 4
Grun discloses said inner surface of said interior cavity has a first cut- out (Fig. 2, annotated by the examiner) formed therein that extends circumferentially and is fluidly connected to one of said inlet or said outlet.

Grun discloses said first cut-out is connected to said inner surface of said interior cavity by a transition region. (Fig. 2, annotated by the examiner)
In Reference to Claim 6
Grun discloses said first cut-out (Fig. 2, annotated by the examiner) is fluidly connected to said inlet, and said first cut-out is configured to increase (AS showed in Fig. 2) an amount of said fluid drawn via said inlet into said space formed between said rotor and said inner surface of said interior cavity during rotation of said rotor.
In Reference to Claim 7
Grun discloses said first cut-out (Fig. 2, annotated by the examiner) is fluidly connected to said inlet, and said inner surface of said interior cavity further comprises a second cut-out (Fig. 2, annotated by the examiner) formed therein that extends circumferentially and is fluidly connected to said outlet.
In Reference to Claim 8
Grun discloses said second cut-out (Fig. 2, annotated by the examiner) is configured to reduce mechanical restraint of said rotor during discharge of an incompressible fluid via said outlet (Fig. 2, 12).


    PNG
    media_image1.png
    534
    569
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grun.
In Reference to Claim 2
Grun discloses a gear transmission between the crank shaft and the rotor.
Grun does not teach the transmission ration in between.
One having an ordinary skill in the turbocharger art, would have found the gear ratio of the transmission coupler as a matter of design choice depending on the system requirements.  Moreover, there is nothing in the record which establishes that the gear ration between the crank shaft and the rotor, presents a novel of unexpected result.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grun in view of US Patent 4,382,755 to Hoffmann.
In Reference to Claims 17 and 19
Grun discloses the rotary pump with a sealed housing, said cut-outs (Fig. 2, annotated by the examiner) 
Grun does not teach the front and rear cover plate.
Hoffmann teaches a front plate (Fig. 1, 14) and a rear plate (Fig. 1, 15) attached at opposite sides of said housing.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Grun to incorporate teachings from Hoffmann.  Doing so, would result in a front plate and a rear plate being used to seal the pump chamber.  Both inventions of Grun and Hoffmann teach rotary device with a pressurized chamber.  A pressurized housing required a sealed space is well known in the art and Hoffmann provides a design with a predictable result of success.
In Reference to Claim 18

In Reference to Claim 20
Grun discloses the rotary pump with a sealed housing.
Grun does not teach the cover plates with friction feature
Hoffmann teaches said rotor (Fig. 4, 12) has a front face and a rear face, and said rotor further comprises at least one friction feature (Fig. 4, 55/54) disposed on at least one of said front face and said rear face.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Grun to incorporate teachings from Hoffmann.  Doing so, would result in the seal feature being implemented into the design of the rotor of Grun.  Both inventions of Grun and Hoffmann are in the design of rotary compressor.  And Hoffmann teaches a method of seal ring on the side of rotor provides a design of improved sealing chamber (Col. 5, Line 50-65)
Claim 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grun in view of US Patent 3,918,137 to Telang et al (Telang).
In Reference to Claim 9
Grun teaches the rotary device with a single rotor.
Grun does not teach a plurality of the rotor.
Telang teaches a two stage rotary device with a second rotor, the second rotor is identical to the first rotor, said second rotor is configured to rotate out of phase with respect to said first rotor. (As showed in Fig. 1)

In Reference to Claims 14-16
Grun discloses the rotary device with the elliptical rotor.
Grun does not teach at least one lining disposed along at least a portion of said inner surface of said interior cavity
Telang teaches at least one lining disposed along at least a portion (Fig. 4, 30) of said inner surface of said interior cavity
at least one lining is formed of a material that is less abradable than said inner surface of said interior cavity (Col. 3, Line 4-22, teaches the coating material is a design choice, the material various based on the design requirement)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Grun to incorporate teachings from Telang.  Doing so, would result in a coating surface being applied to the inner cavity of the compression chamber.  So, the rotor can operate compatibly with the various presented surfaces of the seals carried by the rotor.  The performance of the compression chamber can be improved. (Col. 3, Line 4-10)
The combination of Grun and Telang as applied to Claim 16 does not teach the uniform or non-uniform thickness of the lining.  It is clear that the lining thickness will either i) uniform or ii) non-uniform.  As there are only two possibilities (species i.) and ii.)), a person of ordinary skill, in the art at the time of the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grun in view of US Patent 6,974,313 to Beaudoin.
In Reference to Claim 3
Grun teaches the rotary device with the elliptical rotor.
Grun does not teach a gap is formed between the rotor and the inner surface of the cavity.
Beaudoin teaches said rotor has a pair of oppositely disposed tips, said rotor tips separated by a distance that provides a substantially continuous gap between said tips and said inner surface of said interior cavity. (As showed in Fig. 3)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Grun to incorporate teachings from Beaudoin.  Doing so, would result in the rotor design of Beaudoin being integrated into the design of Grun.  Both inventions of Grun and Beaudoin are in the same field of invention and Beaudoin teaches a rotor design with a seal formed at the tip of the rotor to improve the seal of the compression chamber.  So the performance of the compressor is improved.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/15/2022